UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 18-24237-ClV-O’SULLIVAN
[CONSENT]
ARCH SPECIALTY INSURANCE COMPANY,
Plaintiff,
Vv.
\
FLORIDA WINDOW CO. and
NORTHFIELD HOLDING CORP.
d/b/a FLORIDA WINDOW AND DOOR,

’ Defendants.

ORDER

 

THIS MATTER | is before the Court on the Unopposed Motion for Leave to File
Third- party Complaint and Incorporated Memorandum of Law (DE# 82, 10/4/1 9) filed by
the defendant. The deadline to amend the pleadings was initially set for February 22,
2019. See Scheduling Order for Pretrial Conference and Trial (DE# 57, 4/291 9). The

_ Court later granted the parties leave to amend their pleadings by July 30, 2019. See ,

Order (DE# 73, 7/29/19). The defendant, Northfield Holdings Corp., now seeks to
amend the pleadings to file a third-party complaint. | |

While leave to amend a pleading is “freely given” under Rule 15(a), a court must
also consider the requirements: of Rule 16(b)(4), which provides that a Case
Management and Sc Scheduling Order “ may. be modified only for good cause and with the

judge's consent. ” Fed. R. Civ. P. 16(b)(4); Sosa v. Airprint Sys.; Inc., 133 F.3d 1417,

1418- 19 (1 1th Cir. 1998). Here, ‘the parties were previously granted leave to amend the

. pleadings. Moreover, the discovery cutoff in the instant case is December 2, 2019 and
trial in this matter is set for April 13, 2020. See Order Setting Pretrial Conference and
Trial Date (DE# 74, 7/29/19). The defendant seeks leave to raise claims against the
broker and agent ina third-party complaint. Allowing the defendant to add new parties
at this juncture in the proceedings would hinder the case from going forward under the |
deadlines set by the current scheduling order. In sum, the defendant has failed to show |
good cause supporting the modification of the Court’s scheduling order. Accordingly and
~ based on the foregoing, it is | |

| ORDERED AND ADJUDGED that the Unopposed Motion for Leave to File
Third-party Complaint and Incorporated Memorandum of Law (DE# 82, 10/4/19) is
DENIED. | |

DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of October, 2019.

      

 

 

JOHN J. G'SULLIVAN .
CHIEF UNITED|STATES MAGISTRATE JUDGE
